FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 10, 2022

                                       No. 04-22-00016-CV

                                 IN RE Michele Carey GARCIA,
                                          Appellant

                                      Bexar County, Texas
                          Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

        On January 10, 2022, relator Michele Carey Garcia filed a petition for writ of mandamus
and a motion for emergency temporary relief. This court believes a serious question concerning
the mandamus relief sought requires further consideration. We ORDER real party in interest
Rogelio Lopez, Jr. to file a response to the petition by 9:00 a.m., January 11, 2022. The court
will also entertain timely responses from respondents the Honorable John D. Gabriel, Jr., Monica
Alcantara, and Jaquelyn F. Callanen.

       We GRANT relator’s motion for temporary emergency relief. Until further order of this
court, we STAY the January 6, 2021 permanent injunction order signed by respondent the
Honorable John D. Gabriel, Jr. as to relator Michele Carey Garcia.


           It is so ORDERED January 10, 2022.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT